Name: Commission Regulation (EEC) No 1789/93 of 30 June 1993 opening an invitation to tender for the sale for export of baled tobacco held by the Greek and Italian intervention agencies
 Type: Regulation
 Subject Matter: plant product;  trade policy;  trade;  Europe
 Date Published: nan

 No L 163/16 Official Journal of the European Communities 6. 7 . 93 COMMISSION REGULATION (EEC) No 1789/93 of 30 June 1993 opening an invitation to tender for the sale for export of baled tobacco held by the Greek and Italian intervention agencies therefore, there should be a derogation from Articles 10 ( 1 ) and 12 (4) of Commission Regulation (EEC) No 1068/93 (6) notwithstanding the advance fixing of the rate for the payment of the purchase price in accordance with Articles 13 to 17 of the said Regulation ; Whereas the time limits for the successful tenderer to take over and export the tobacco should be fixed, having regard in particular to the quantities involved, experience gained and the requirements of sound financial manage ­ ment ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EEC) No 860/92 (2), and in particular Article 7 (4) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (s), and in particular Article 6 (2) thereof, Whereas Commission Regulation (EEC) No 3389/73 (4), as last amended by Regulation (EEC) No 395/90 (5), lays down the procedure and conditions for the sale of tobacco held by intervention agencies ; whereas Article 5 ( 1 ) fixes the amount of the security applicable ; whereas account should be taken of the trend since then as regards the market and export refunds ; Whereas, on account of the problems caused by the storage of baled tobacco, and in particular the cost of storage, an invitation to tender should be opened for the sale of the tobacco for export, without refund ; Whereas payment for all the lots is made before the tobacco is taken over ; whereas it should be laid down that, at the request of the successful tenderer, the security is to be released progressively as the quantities of tobacco removed are exported ; Whereas experience has shown that a short time limit can be set and whereas there should therefore be a derogation from Article 3 of Regulation (EEC) No 3389/73 as regards the time limit of 45 days between the date of publication of the notice in the Official Journal of the European Communities and the date fixed for the submission of tenders, which should be reduced to 20 days ; Whereas, in view of the special features of the tobacco sector, the operative events for the conversion rates should be the payment of the purchase price in the case of successful tenders and the publication of the notice of invitation to tender in the case of securities : whereas, Article 1 Eighteen lots of baled tobacco from the 1989 and 1990 harvest, held by the Greek and Italian intervention agen ­ cies, with a total weight of about 8 734 tonnes, broken down as shown in the Annex hereto, shall be sold for export . The quantity on sale shall be specified in the notice of invitation to tender. The Commission shall give notice of the sale of the lots in the notice of invitation to tender to be published in the Official Journal of the European Communities, C series. Article 2 The sale shall take place in accordance with the tendering procedure laid down in Regulation (EEC) No 3389/73, subject to the provisions of this Regulation. Article 3 The time limit for the submission of tenders at the head ­ quarters of the Commission of the European Communi ­ ties shall be indicated in the notice of invitation to tender. Notwithstanding Article 3 of Regulation (EEC) No 3389/73 , the notice of invitation to tender may be published in the Official Journal of the European Communities at least 20 days before the date fixed for the submission of tenders. (') OJ No L 94, 28 . 4 . 1970, p. 1 . 0 OJ No L 91 , 7. 4. 1992, p. 1 . (4 OJ No L 387, 31 . 12. 1992, p. 1 . (4) OJ No L 345, 15. 12 . 1973 , p . 47 . 0 OJ No L 42, 16. 2 . 1990, p. 46. (6) OJ No L 108, 1 . 5. 1993, p. 106. 6 . 7 . 93 Official Journal of the European Communities No L 163/ 17 Article 4 The time limit referred to in Article 9 ( 1 ) of Regulation (EEC) No 3389/73 for the successful tenderer to take over the entire quantity of tobacco shall be the end of the third month following the date of publication of the result of the tendering procedure in the Official Journal of the European Communities. Article 5 1 . The security referred to in Article 5 of Regulation (EEC) No 3389/73 must be lodged, for the tobacco stored in Greece, with and in the name of the Dieuthinsis Diachirisis Agoron Georgikon Proionton (DIDAGEP), Acharnon 241 , GR-10438 Athens, and, for the tobacco stored in Italy, with and in the name of Azienda di Stato per gli interventi nel mercato agricolo, Ufficio Centrale per il tabacco (AIMA), via Farini 5, I-00185 Rome (Italy). 2 . The Commission shall inform the relevant interven ­ tion agency forthwith of the result of the tendering proce ­ dure . The agency shall immediately release the securities of tenderers whose tenders were inadmissible or who were unsuccessful . Save as otherwise provided in the second subparagraph of Article 7 of Regulation (EEC) No 3389/73, the securities of the successful tenderer or tenderers shall be released once the conditions laid down in Article 7 (c) of that Regulation have been fulfilled. 3 . On application by the person concerned, the secu ­ rity shall be released by instalments in proportion to the quantities of tobacco in respect of which the proof referred to in Article 7 of the said Regulation has been furnished. Article 6 Notwithstanding Article 4 (2) of Regulation (EEC) No 3389/73, the price per kilogram of tobacco tendered must be expressed in ecus per kilogram . Notwithstanding the first sentence of Article 5 ( 1 ) of Regulation (EEC) No 3389/73 , the amount of the security shall be ECU 0,7 per kilogram of baled tobacco. Article 7 Notwithstanding Articles 10 ( 1 ) and 12 (4) of Regulation (EEC) No 1068/93, the operative event for the agricultural conversion rate applied shall be :  for the payment for successful tenders : payment of the purchase price,  for the amount of the security : the publication of the notice of invitation to tender in the Official Journal of the European Communities. Take-over may be staggered. Article 8 Notwithstanding Article 10a ( 1 ) of Regulation (EEC) No 3389/73, the customs export declaration must have been accepted within 12 months of the time limit fixed in Article 4. Article 9 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1993 . For the Commission Rene STEICHEN Member of the Commission No L 163/18 Official Journal of the European Communities 6 . 7 . 93 ANNEX Lot No Variety Harvest . Stored at Weight intervention agency (kg) 1 Basmas 1989 DIDAGEP 572 932 2 Basmas 1990 DIDAGEP 459 378 3 Katerini 1990 DIDAGEP 259 311 4 Kaba Koulak Classic 1990 DIDAGEP 117 278 Elasonna 1990 DIDAGEP 59 715 Kaba Koulak non Classic 1990 DIDAGEP 24 467 5 Tsebelia 1990 DIDAGEP 1 073 259 6 Mavra 1990 DIDAGEP 634 336 7 Basmas 1990 DIDAGEP 408 557 8 Katerini 1990 DIDAGEP 377 988 9 Elasonna 1990 DIDAGEP 232 978 Zichnomyrodata 1990 DIDAGEP 17 792 Kaba Koulak Classic 1990 DIDAGEP 313 553 Myrodata d'Agrinion 1990 DIDAGEP 8 939 10 Mavra 1989 DIDAGEP 168 Mavra 1990 DIDAGEP 121 839 11 Basmas 1990 DIDAGEP 184 454 12 Basmas 1990 DIDAGEP 530 989 13 Tsebelia 1990 DIDAGEP 332 707 14 Forchheimer Havanna 1990 AIMA 716 902 15 Badischer Burley 1990 AIMA 88 810 Kentucky 1990 AIMA 91 676 16 Katerini 1990 AIMA 29 607 Tsebelia 1990 AIMA 720 090 17 Tsebelia 1990 AIMA 1 019 262 18 Mavra 1990 AIMA 337 218